IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
M.B.C., the Father of J.C. and D.C.,
Minor Children,                            NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-1234

DEPARTMENT OF            CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed August 5, 2014.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Donna J. Vincent, Office of Criminal Conflict & Civil Regional Counsel, Panama
City, and Crystal McBee Frusciante, Office of Criminal Conflict & Civil Regional
Counsel, Tallahassee, for Appellant.

Dwight O. Slater, Appellate Counsel, Tallahassee, for Appellee; Kelley Schaeffer,
Appellate Counsel, Guardian ad Litem Program, Sanford.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.